KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 BRIDGETON, MO – March 27, 2009 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the fourth quarter of 2008 of ($2.2) million [($0.28) per share], versus a net loss of ($2.4) million [($0.30) per share], in the fourth quarter of 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below. Including these items, Katy reported a net loss in the fourth quarter of 2008 of ($3.9) million [($0.49) per share], versus net income of $1.3 million [$0.16 per share], in the same period of 2007. The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($3.6) million [(9.9%) of net sales] in the fourth quarter of 2008, compared to an operating loss, as adjusted, of ($2.5) million [(5.9%) of net sales] in the same period of 2007. Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. Katy also reported a net loss for the year ended December 31, 2008 of ($11.2) million [($1.41) per share], versus a net loss of ($6.4) million [($0.81) per share], for the year ended December 31, 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below. Including these items, Katy reported a net loss for the year ended December 31, 2008 of ($16.5) million [($2.07) per share], versus a net loss of ($1.5) million [($0.19) per share], in the prior year. The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($16.8) million [(10.0%) of net sales] for the year ended December 31, 2008, compared to an operating loss, as adjusted, of ($5.7) million [(3.1%) of net sales] in the prior year. Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. During the fourth quarter of 2008, Katy reported restructuring and other non-recurring or unusual items of $1.0 million pre-tax [$0.13 per share] primarily consisting of foreign tax credits from discontinued operations and a loss on the sale of assets. During the fourth quarter of 2007, Katy reported restructuring and other non-recurring or unusual items of $3.8 million pre-tax [$0.47 per share] primarily consisting of activity from discontinued businesses. Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. For the year ended December 31, 2008, Katy reported restructuring and other non-recurring or unusual items of $1.7 million pre-tax [$0.21 per share], including activity from discontinued businesses of $2.3 million and severance, restructuring and related costs of $0.4 million offset by the loss on sale of assets of ($1.0) million. For the year ended December 31, 2007, Katy reported restructuring and other non-recurring or unusual items of $8.2 million pre-tax [$1.02 per share], including activity from discontinued businesses of $12.4 million and income from the sale of our equity investment of $0.8 million, offset by severance, restructuring and related costs of ($2.6) million and a loss on the sale of assets of ($2.4) million. Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. Financial highlights for the fourth quarter of 2008, as compared to the same period in the prior year, included: · Net sales in the fourth quarter of 2008 were $36.6 million, a decrease of $6.4 million compared to the same period in 2007. Overall, the decrease of 14.9% resulted primarily from lower volumes within our Contico, Continental and Glit business units. Within the Contico business unit, which sells primarily to mass merchant customers, the volume decline was partially due to our decision to exit certain unprofitable business lines in the face of rising resin costs earlier in the year. · Gross margin was 8.1% in the fourth quarter of 2008, versus 5.8% in the fourth quarter of 2007. The increase in gross margin occurred as a result of a $2.2 million favorable variance in our LIFO adjustment. · Selling, general and administrative expenses were $1.6 million higher in the fourth quarter of 2008 than in the fourth quarter of 2007. The increase was primarily driven by higher costs associated with the Company’s self-insurance programs along with costs related to the Company’s plan to deregister its common stock under the Securities Exchange Act of 1934, as amended, which has subsequently been abandoned. · Debt at December 31, 2008 was $17.5 million [48% of total capitalization], versus $13.5 million [27% of total capitalization] at December 31, 2007. · Katy used free cash flow of $12.4 million during the year ended December 31, 2008 versus using $14.5 million of free cash flow during the year ended December 31, 2007. The decrease in free cash flow usage from 2007 to 2008 was primarily a result of lower accounts receivable and inventory levels due to reduced volume. Free cash flow, a non-GAAP financial measure, is discussed further below. “The fourth quarter results were representative of the overall economic decline and the continued softness in our markets,” said David J. Feldman, Katy’s President and Chief Executive Officer. “We believe that 2009 will be a better year with performance improvements coming in the second half of the year.” Non-GAAP Financial Measures To provide transparency about measures of Katy’s financial performance which management considers most relevant, we supplement the reporting of Katy’s consolidated financial information under GAAP with certain non-GAAP financial measures, including Net Income (Loss), as adjusted, Net Income (Loss), as adjusted per share, Operating Income (Loss) and Operating Income (Loss) as adjusted, as a percentage of net sales, and Free Cash Flow. Details regarding these measures and reconciliations of these non-GAAP measures to comparable GAAP measures are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” and “Statements of Cash Flows” accompanying this press release. These non-GAAP financial measures should be considered in addition to, and not as a substitute or superior to, the other measures of financial performance prepared in accordance with GAAP. Using only the non-GAAP financial measures to analyze our performance would have material limitations because their calculation is based on the subjective determinations of management regarding the nature and classification of events and circumstances that investors may find material. Management compensates for these limitations by utilizing both the GAAP and non-GAAP measures reflected below to understand and analyze the results of its business. Katy believes the presentation of these measures is nonetheless useful to investors for the following reasons: Net Income (Loss), as adjusted, Net Income (Loss), as adjusted per share, Operating Income (Loss) and Operating Income (Loss) as adjusted, as a percentage of net sales:All of these non-GAAP operating measurements adjust the corresponding GAAP measurement to exclude restructuring and other non-recurring and unusual items, including activity from discontinued operations, and to reflect a more normalized effective tax rate. Following the recapitalization of the company in 2001, a comprehensive restructuring program became essential to the future viability of Katy. All other non-recurring and unusual items are typically indicative of non-cash impacts to Katy’s results of operations.
